Citation Nr: 1011141	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

1.  Entitlement to service connection for all neurologic 
symptoms involving the right lower extremity, to include the 
issue of whether any symptoms are attributable to nonservice-
connected peripheral neuropathy.

2.  Entitlement to service connection for all neurologic 
symptoms involving the left lower extremity, to include the 
issue of whether any symptoms are attributable to nonservice-
connected peripheral neuropathy.

3.  Entitlement to a disability rating higher than 40 percent 
for service-connected lumbar spine spondylolysis at L5 with 
spondylolisthesis of L5, limitation of motion and chronic low 
back pain.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to December 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All of the Veteran's neurologic symptoms involving the 
right lower extremity are attributable to service-connected 
thoracolumbar spine disability.

2.  All of the Veteran's neurologic symptoms involving the 
left lower extremity are attributable to service-connected 
thoracolumbar spine disability.

3.  The Veteran's chronic orthopedic manifestations of 
service-connected thoracolumbar spine disability involve 
motion loss that approximates the criteria for forward 
flexion limited to 30 degrees or less absent unfavorable 
ankylosis.

4.  The Veteran's chronic neurologic manifestations of 
service-connected thoracolumbar spine disability include 
right and left lower extremity radiculopathy resulting in 
pain and numbness sensations with slight muscle weakness, 
sensory deficit, and reflex abnormality.


CONCLUSIONS OF LAW

1.  Service connection for all neurologic symptoms involving 
the right lower extremity is warranted.  38 U.S.C.A. § 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.310, 4.71a, Diagnostic 
Code (DC) 5243 (2009).

2.  Service connection for all neurologic symptoms involving 
the left lower extremity is warranted.  38 U.S.C.A. § 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.310, 4.71a, DC 5243 
(2009).

3.  The criteria for a 40 percent rating for the chronic 
orthopedic manifestations of service-connected thoracolumbar 
spine disability, as well as separate 10 percent evaluations 
for the chronic neurologic manifestations of right and left 
lower extremity radiculopathy, have been met since the 
inception of the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.25, 4.26, 4.40, 4.45, 4.71a, 
4.124a, DCs 5237, 5243, 8520 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

In March 2007, the Board remanded claims of entitlement to 
service connection for peripheral neuropathy affecting both 
lower extremities, entitlement to a disability rating higher 
than 40 percent for service-connected lumbar spine 
spondylolysis at L5, with spondylolisthesis of L5 with 
limitation of motion and chronic low back pain, and 
entitlement to TDIU.  

Notably, an RO rating decision dated June 2005 granted 
service connection for radiculopathy of the left lower 
extremity, and assigned an initial 10 percent evaluation.  An 
issue subsequently arose as to whether the Veteran manifested 
a concomitant peripheral neuropathy of the lower extremities 
due to nonservice-connected cause.  

A recent VA Compensation and Pension (C&P) examination in 
September 2009 found that the Veteran does not manifest 
peripheral neuropathy of the lower extremities.  This finding 
was supported by electromyography and nerve conduction 
velocity (EMG/NCV) study.

The additional evidence of record includes prior medical 
assessments that the Veteran manifested radicular symptoms in 
both lower extremities attributable to service-connected 
thoracolumbar spine disability.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a claim must be understood from the viewpoint of 
a lay claimant who may not be required to understand 
sophisticated legal or medical distinctions, and that "the 
claimant's intent in filing a claim is paramount to 
construing its breadth."  The Court, citing the holding in 
Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which held 
that VA must apply a "sympathetic reading" to a lay 
person's pleadings, indicated that VA's attention should be 
focused upon the symptoms the claimant is attempting to 
service connect.

Here, the Veteran seeks VA compensation for the chronic 
neurologic symptoms of the lower extremities attributable to 
service-connected thoracolumbar spine disability.  As a 
result of an examiner assessment of a potential concomitant 
peripheral neuropathy of the lower extremities due to 
nonservice-connected cause, the issue of service connection 
for this issue arose.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam) (noting that VA may 
differentiate between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability as long as supported by the medical evidence).

In light of the findings from the September 2009 VA C&P 
examination report, and in view of the entire evidentiary 
record, the Board finds that the issue of service connection 
for peripheral neuropathy has been essentially rendered moot 
as that condition does not exist.  

The essential point is that the Veteran's seeks VA 
compensation for all neurologic symptoms involving the right 
and left lower extremities as being attributable to the 
service-connected thoracolumbar spine disability.  The 
Veteran's allegations are now substantiated by the medical 
evidence of record.  Although unusual, the Board has 
rephrased the issues previously certified for appeal to 
clarify that VA will rate all current neurologic 
manifestations of the right and left lower extremities as 
service-connected.  To this extent, the appeal is granted.

Increased rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may also 
be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).

The Veteran claims entitlement to a rating greater than 40 
percent for service-connected thoracolumbar spine disability.  
He filed his claim for an increased rating on September 30, 
2002, which is after VA revised the rating criteria for 
intervertebral disc syndrome (IVDS) effective September 23, 
2002.  As such, this claim may only be evaluated under the 
schedular criteria in effect since September 30, 2002.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate IVDS, which had become 
effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The criteria for evaluating IVDS were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for IVDS was changed from 5293 to 5243.  
38 C.F.R. § 4.71a, DC 5243.

Specifically, the September 2002 IVDS changes were 
incorporated into the September 2003 amendments and stipulate 
that IVDS (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  According to the Formula for Rating IVDS Based 
on Incapacitating Episodes:

A 10 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during 
the past 12 months.

A 20 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during 
the past 12 months.

A 40 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during 
the past 12 months.

A 60 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

38 C.F.R. § 4.71a, DC 5243 (in effect from Sept. 26, 2003).

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

If IVDS is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  Id. at Note 2.

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003) DC 5243 (IVDS) are evaluated under 
the following General Rating Formula for Diseases and 
Injuries of the Spine (unless IVDS is rated under the Formula 
for Rating IVDS Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury 
or disease:

A 10 percent evaluation will be assigned for 
forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of 
height.

A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent evaluation is assigned for forward 
flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine.

A 40 percent rating requires evidence of 
unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.

A 100 percent rating requires evidence of 
unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, DC 5235-5243 (in effect from Sept. 26, 
2003).

Associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
separately evaluated under an appropriate diagnostic code.  
Id. at Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2). (See also Plate V).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id. at Note (3).

Each range of motion measurement is to be rounded to the 
nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  Id. at Note (6).

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.  DC 8620 refers to neuritis of the 
sciatic nerve while DC 8720 refers to neuralgia of the 
sciatic nerve. 

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in VA's Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

With respect to the chronic orthopedic manifestations of the 
Veteran's service-connected thoracolumbar spine disability, 
the Board notes that a November 2002 VA C&P examination 
report showed that the thoracolumbar spine motion was limited 
to 30 degrees of forward flexion.  This is consistent with 
the maximum schedular rating based upon motion loss under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

As the maximum available rating based upon limitation of 
motion has been awarded, there is no further basis to 
consider a higher rating based upon painful motion and 
functional impairment.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The next higher rating for orthopedic aspects of 
thoracolumbar spine disability requires unfavorable ankylosis 
of the entire thoracolumbar spine.  This criterion is clearly 
not met for any time during the appeal period.  For VA 
compensation purposes, unfavorable ankylosis is a condition 
where the entire thoracolumbar spine is fixed in flexion or 
extension.  The Veteran's clinical records and VA C&P 
examination reports during the appeal period clearly reflect 
active movement of the thoracolumbar spine.  The recent VA 
C&P report dated September 2009 demonstrated active forward 
flexion to 90 degrees.  

Notably, the Veteran has not alleged or described spine 
motion fixed in flexion or extension.  The Veteran has 
undergone internal fixation and reduction of grade 2 
spondylolisthesis with pedicle screws and rods at L5-S1, but 
this operation in and of itself does not establish ankylosis 
as defined for VA rating purposes.

With respect to the neurologic manifestations of 
thoracolumbar spine disability, the Board notes that the 
Veteran was seen in July 2002 reporting chronic leg pain with 
dysthesias and paresthesia in both lower extremities, mainly 
nocturnal.  He further reported balance problems with 
episodes of falling.  Examination at that time demonstrated 
give-way weakness of the lower extremities, particularly the 
right.  It was noted by examination that any weakness that 
was present was located in the dorsiflexors, plantar flexors, 
evertor and invertor of the right foot.  The examiner found 
stocking-type hypalgesia to the mid-calf's bilaterally 
thought to be consistent with peripheral neuropathy, 
diminished deep tendon reflexes, and a definitely diminished 
gait which was unsteady.  The Veteran was unable to do leg 
stands. 

A subsequent magnetic resonance imaging (MRI) scan of the 
lumbar spine in September 2002 demonstrated grade I to II 
anterior spondylolisthesis of L5 relative to S1.  At this 
level, there was also a posterior herniation and prominent 
extension into both neural foramina with bilateral foraminal 
encroachment, more so on the right side.

A November 2002 VA C&P examination report noted the Veteran 
to ambulate with a shuffling-type gait.  He was unsteady when 
standing on his heels.  Neurologic examination was 
significant only for decreased sensation to painful stimuli 
in both legs from the hips to the toes.

An April 2003 VA C&P examination report found that the 
Veteran's bilateral lower extremities had 5/5 strength.  
There was non-specific decreased sensation in the legs.

A July 2003 VA neurosurgery consultation noted the Veteran to 
manifest bilateral radicular pain, which was in the L5-S1 
distribution more predominant on the right.  Examination was 
significant for somewhat diminished sensation in the lateral 
aspect of right when compared to the left.  Motor examination 
was 5/5 in both lower extremities.  A high quality MRI 
demonstrated grade 2 L5 on L1 spondylolisthesis, and severe 
bilateral neural foraminal encroaching the L5-L1 neural 
foramen.  Surgical intervention was offered.

A September 2003 VA physical therapy consultation noted the 
Veteran's report that his Gabapentin (Neurontin), used to 
treat his bilateral leg pain, worked "ok" was long as he 
wasn't doing any physical chores.  A December 2003 VA 
clinical record noted an impression of major depression due 
to a general medical condition: chronic back pain.  The 
examiner appeared to state that the Veteran was unemployed 
and unemployable.

A June 2004 VA neurosurgery consultation noted that the 
Veteran's lower extremities demonstrated 5/5 strength in all 
muscle groups with no atrophy, fasciculations or tremors 
noted.  The Veteran's gait was stable.  Toe walking and heel 
walking demonstrated no weakness in plantar and dorsiflexion, 
respectively.  Balance was good throughout.  However, another 
clinical note that same month noted that the Veteran's normal 
lower extremity strength was somewhat affected by paroxysms 
of spasming.  One evaluation noted full strength of the lower 
extremities with 4/5 strength of left toe extension.

In July 2004, the Veteran underwent internal fixation and 
reduction of grade 2 spondylolisthesis with pedicle screws 
and rods at L5-S1.  He was placed on work restrictions for 
six months.

A November 2004 VA C&P examination was significant only for a 
sensory abnormality over the right lateral malleolus.  
Strength was normal except for 4.5/5 left plantar flexion, 
and 4.5/5 left knee flexion and extension.  Patellar reflexes 
were 1/3 on the left and 2/3 on the right.  Similarly, ankle 
reflexes were 1/3 on the left and 2/3 on the right.  A 
positive Babinski's test was elicited on the left.  No 
atrophy was appreciated.  The Veteran reported that, prior to 
surgery, he had flare-ups of disability 3-4 times per day 
which lasted 1-2 hours.  After surgery, he had flare-ups of 
disability 2-3 times per month which lasted 1-2 hours.  His 
symptoms were exacerbated by cold weather.

A May 2008 clinical consultation noted that the Veteran had 
full range of motion of the lower extremities with decreased 
sensation in the left leg.  In July 2008, the Veteran 
reported sensation abnormality in the left thigh with some 
degree of bilateral foot drop.  He described needing to be 
conscious of where he was walking.  Examination at that time 
demonstrated normal gait, normal lower extremity strength, 
downgoing toes and no reflex abnormalities.

On VA C&P examination in September 2009, the Veteran reported 
numbness from his hips to his feet in both lower extremities.  
He further described pain radiating to the left anterior 
thigh, leg weakness and give-way.  He had difficulty walking 
on uneven surfaces.  On examination, the Veteran's gait was 
noted as mildly antalgic.  Strength of the lower extremities 
was 5/5.  Sensation to light touch was present on the bottoms 
of the feet and the anterior surface of the left leg below 
the knee, but not the thighs and calves.  Painful stimuli 
produced a jerking sensation.  He could feel pressure versus 
pain.  Vibratory sensation was intact in the lower 
extremities except for the right ankle.

Overall, the Board finds that the lay and medical evidence 
demonstrates that the Veteran's chronic neurologic 
manifestations of service-connected thoracolumbar spine 
disability is manifested by right and lower extremity 
radiculopathy resulting in pain and numbness sensations with 
slight muscle weakness, sensory deficit and reflex 
abnormality.  The Board finds that such symptoms are 
compatible with incomplete paralysis of the sciatic nerve 
which is not more than mild in degree in each lower 
extremity.  As such, the Board finds that separate 10 percent 
ratings for the chronic neurologic manifestations of right 
and left lower extremity neuropathy due to IVDS have been met 
for the entire appeal period.  

In so deciding, the Board notes that the RO granted service 
connection for left lower extremity radiculopathy effective 
November 30, 2004, and has not formally granted service 
connection for right lower extremity radiculopathy.  The 
issue of whether the Veteran has chronic neurologic 
manifestations of thoracolumbar spine disability is part of 
the rating criteria under DC 5243.  The Board finds that 
those issues are currently before the Board, and that 
compensation is payable to the date of the increased rating 
claim as both disabilities were present and compensable 
according to the versions of DC 5293/5243 in effect during 
the appeal period.

However, the Board finds that the medical evidence does not 
establish that the Veteran manifests more than slight muscle 
weakness in either extremity which is chronically present.  
Notably, as reported above, many clinical findings reported 
5/5 strength in both lower extremities and those assessments 
which found some loss of strength only noted a mild degree of 
impairment.  There is also no evidence of other organic 
changes present such as muscular atrophy or trophic changes.  

The Board acknowledges the Veteran's report of walking 
difficulties and falling episodes due to his bilateral leg 
disability.  He has described foot drop.  At times, the 
Veteran has demonstrated some varying degrees of strength, 
sensory and reflex abnormalities.  However, the clinical 
findings regarding the overall severity of his bilateral leg 
functional impairment indicates that, even during flare-ups, 
his overall severity has been no more than mild in degree.  
At times, he has displayed virtually no impairment at all.  
The Board places greater probative weight to the findings of 
the physicians in this case, who have better training and 
expertise than the Veteran in evaluating neurologic 
disabilities.  As such, the Board finds that such symptoms 
have not met, or more nearly approximated, the criteria for 
incomplete paralysis of the sciatic nerve which is moderately 
disabling in degree for any time during the appeal period.

Accordingly, the Board finds that the preponderance of the 
evidence weighs against separate ratings in excess of 10 
percent for the chronic neurologic manifestation of right and 
left lower extremity radiculopathy due to service-connected 
thoracolumbar spine disability for any time during the appeal 
period.

The Board finds that the Veteran will be rated as 40 percent 
for his chronic orthopedic manifestation of lumbar spine 
motion, a separate 10 percent rating for his chronic 
neurologic manifestation of radiculopathy of the right lower 
extremity, and a separate 10 percent rating for his chronic 
neurologic manifestation of radiculopathy of the left lower 
extremity.  This results in a combined 50 percent service-
connected disability rating.  38 C.F.R. §§ 4.25, 4.26

The Veteran may be entitled to a higher rating under DC 5243 
by alternate consideration of the frequency and duration of 
his incapacitating episodes of IVDS.  A 60 percent rating 
based upon the duration of incapacitating episodes of IVDS 
requires incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.  Important for this decision, an 
incapacitating episode as a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243 (NOTE 1).

The Board has closely reviewed the record, and finds that the 
Veteran is not shown to have experienced incapacitating 
episodes IVDS having a total duration of at least 6 weeks in 
any given 12-month period, as defined by VA regulation.  At 
his recent VA examination, the Veteran denied incapacitating 
episodes of IVDS in the prior year.  On VA examination in 
November 2004, the Veteran reported that, prior to surgery, 
he had flare-ups of disability 3-4 times per day which lasted 
1-2 hours.  After surgery, he had flare-ups of disability 2-3 
times per month which lasted 1-2 hours.

The record does reflect that the Veteran required back 
surgery, and has been awarded a 100 percent rating during his 
convalescence period.  Otherwise, there have been no periods 
of incapacitating IVDS episodes which have required bed rest 
prescribed by a physician having a total duration of 6 weeks 
or more during any 12 month period.  Accordingly, the Board 
finds by the preponderance of the evidence that the Veteran 
has not met the criteria for 60 percent rating for 
incapacitating episodes of IVDS, as defined under DC 5243, 
for any time during the appeal period.

Finally, the Board must consider whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  As 
addressed below, the Board defers consideration of this issue 
pending further RO development.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A pre-adjudicatory November 2002 RO letter informed the 
Veteran of the types of evidence and/or information necessary 
to substantiate a claim for an increased rating.  This letter 
also advised the Veteran of the relative duties upon himself 
and VA in developing his claim.

A post-adjudicatory June 2008 RO letter advised the Veteran 
as to how VA determines disability ratings and establishes an 
effective date of award.  This letter advised the Veteran 
that his disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability ratings included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him. 

In this case, the Veteran and his representative have not 
argued any prejudicial error regarding VCAA notice 
deficiencies on any of the claims being decided on appeal.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The issue 
of a "staged" rating in this case is not implicated, and no 
harm accrues to the Veteran in untimely notice of the 
criteria for establishing effective dates of awards.  
Furthermore, the November 2002 pre-adjudicatory notice 
provided the type of substantially compliant generic VCAA 
notice particular to an increased rating claim.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009), overruling Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Any inadequacies with this 
notice were cured by the issuance of the June 2008 letter and 
readjudication of the claim in the January 2010 supplemental 
statement of the case.  See Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006).  Accordingly, the Board finds that adjudication 
of the increased rating claim would not be prejudicial to the 
Veteran.

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and VA clinical records.  There are no outstanding requests 
for VA to obtain any additional evidence that is relevant to 
the claims being decided on appeal.

The Veteran was last afforded VA examination to evaluate the 
nature and severity of his low back disability in September 
2009.  The Board has reviewed this examination report, and 
finds that all necessary findings were provided to decide the 
case.  In particular, this examiner clarified that the 
Veteran's lower extremity symptoms are attributable to 
service-connected disability, which has been compensated in 
this case.  The Veteran has not argued any examination 
deficiencies.  See, e.g., Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007) (noting that the Veteran bears the burden 
of demonstrating prejudicial error when an examination report 
is potentially defective).

Additionally, the Board notes that there is no credible lay 
or medical evidence suggesting an increased severity of 
disability of low back disability, to the extent that a 
higher rating may be warranted, since the last VA 
examination.  As such, the Board finds that an additional 
examination is not warranted. VAOPGCPREC 11-95 (Apr. 7, 
1995).  Overall, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the low back disability claim and that no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing and relevant evidence that is necessary 
for a fair adjudication of the hearing loss claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for all neurologic symptoms involving the 
right lower extremity is granted.

Service connection for all neurologic symptoms involving the 
left lower extremity is granted.

Entitlement to a disability rating in excess of 40 percent 
for the orthopedic manifestations of service-connected 
thoracolumbar spine disability is denied, but entitlement to 
separate 10 percent disability ratings for radiculopathy of 
the right and left lower extremities is granted effective to 
the date of claim.  


REMAND

The Board regrets any further delay in adjudicating his TDIU 
claim, but finds that further RO development is required.  
Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

Disabilities resulting from common etiology or a single 
accident or disabilities affecting a single body system will 
be considered as one disability for the above purposes of one 
60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Court has clarified that, where a claimant does not meet 
the schedular requirements of 4.16(a), the Board has no 
authority to assign a TDIU rating under 4.16(b) and may only 
refer the claim to the C&P Director for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

As a result of the Board's decision, the Veteran holds a 
combined 50 percent service-connected disability rating 
effective September 2002, which falls short of the 60 percent 
requirement for schedular consideration of TDIU.  38 C.F.R. 
§§ 4.25, 4.26.

In a January 2010 Supplemental Statement of the Case (SSOC), 
the RO asserted that the Veteran was evaluated as 70 percent 
disabling due to service-connected depressive disorder.  If 
true, the Veteran would clearly be entitled to consideration 
of a schedular TDIU rating at some point in this appeal.  

However, the Board can point to no rating decision which 
awarded the Veteran a 70 percent rating for service-connected 
depressive disorder and, just as importantly, the effective 
date of that award. As a result, the Board cannot determine 
whether the Veteran's TDIU application, if substantiated, can 
be decided by the Board or merely referred to the C&P 
Director for extraschedular consideration.  38 C.F.R. 
§ 4.16(a), (b).

Notably, an SSOC is not to be used to announce original 
decisions by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 19.31(a).  Prior to any further adjudication, the 
case must be remanded to the RO for issuance of a rating 
decision on a claim for an increased rating for service-
connected depressive disorder which explains the ratings in 
effect since the original award dating to September 17, 2004.  
Furthermore, the RO should issue an original rating decision 
on a claim of entitlement to a toe disability which was also 
first announced in the January 2010 SSOC.

The Board further notes that the Veteran was deemed 
unemployable by the Social Security Administration due, in 
part, to his low back disability many years ago.  This 
decision included an assessment of the Veteran's past 
vocational history but also included nonservice-connected 
factors.

In conjunction with the current claim, the Veteran has been 
described as manifesting failed back syndrome with limited 
capacity to sit and stand for prolonged periods of time.  
However, the Veteran is also shown to engage in activities 
such as hunting.  

In addition, the Veteran is service-connected for a 
depressive disorder as secondary to his low back disability.  
In December 2003, a VA clinician appeared to indicate that 
the Veteran was unemployable due to his depressive disorder.  
In December 2004, a VA examiner essentially described the 
Veteran's depressive disorder as mild in degree.  However, 
that opinion was qualified with a notation this assessment 
did not take into account how the Veteran's mental disorder 
might be impacted in an employment situation.  In September 
2008, a VA clinician noted that the Veteran's depression had 
worsened, and that his concentration problems, low mood and 
decreased interest would likely interfere with his work 
duties.

Overall, the Board finds evidence of record tending to 
support the Veteran's claim of entitlement to TDIU which has 
not been fully addressed by VA examiners.  Accordingly, the 
Board finds that a more complete development of this issue is 
warranted at this time.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's clinical records of VA 
treatment since August 2009.

2.  Develop and adjudicate the issues of 
entitlement to an increased rating for service-
connected depressive disorder, and entitlement to 
service connection for a toe disorder.  A 
separate rating action should be issued by the RO 
on both issues.  With respect to the depressive 
disorder claim, the RO must explain the ratings 
in effect since the original award dating to 
September 17, 2004.  This new rating action, if 
unfavorable, will not be before the Board unless 
it is appealed by the veteran to the Board.

3.  Conduct a Social and Industrial Survey to 
determine the Veteran's past occupational and 
work experience and the types of jobs he held, 
his educational achievement, and his current 
vocational prospects.  The social and industrial 
survey should be completed prior to the Veteran's 
VA examinations.

4.  Thereafter, the Veteran should be afforded VA 
general medical examination with benefit of 
review of the claims folder, including the Social 
and Industrial Survey.  The examiner should be 
requested to provide opinion as to whether it is 
at least as likely as not the Veteran's service-
connected disabilities of the thoracolumbar 
spine, radiculopathy of the right and left lower 
extremities and depressive disorder, either 
singly or combined, prevent him from obtaining 
and maintaining substantially gainful employment 
consistent with his employment history, 
educational attainment and vocational experience.  

If unemployability is found, the examiner is 
requested to determine from the record the 
approximate date of the onset of unemployability 
due to service-connected disability.  The 
examiner is notified that, for the time period 
prior to September 17, 2004, the Veteran was only 
service-connected for thoracolumbar spine 
disability with radiculopathy of the right and 
left lower extremities.

5.  After affording the Veteran the opportunity 
to perfect on any outstanding issues, the RO 
should readjudicate the issue of entitlement to 
TDIU on a schedular and extraschedular basis (as 
warranted) and, if necessary, entitlement to 
extraschedular consideration under 38 C.F.R. 
§ 3.321(b).  If the benefits sought on appeal 
remain denied, the Veteran and his representative 
should be provided a SSOC and an appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


